United States Court of Appeals
                              For the Eighth Circuit
                           ___________________________

                                 No. 19-2235
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                               Christopher Williams

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: May 6, 2022
                                Filed: May 13, 2022
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                                   ____________

PER CURIAM.

       Christopher R. Williams pled guilty, without a plea agreement, to possessing
a firearm as a felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The
district court sentenced him to 190 months in prison pursuant to the Armed Career
Criminal Act (ACCA). He appealed, among other things, the ACCA sentence,
arguing he did not have at least three prior convictions for a serious drug offense,
which were committed on different occasions. This court affirmed the ACCA
sentence. See United States v. Williams, 976 F.3d 781, 787 (8th Cir. 2020).
Williams sought certiorari in the United States Supreme Court. The Supreme Court
vacated the judgment of this court and remanded “for further consideration in light
of Wooden v. United States.” Williams v. United States, 142 S. Ct. 1439, 1439
(2022), citing Wooden v. United States, 142 S. Ct. 1063 (2022) (holding that the
defendant’s prior convictions for burglary were not offenses committed on different
occasions within the meaning of the ACCA). Considering Wooden v. United States,
this court remands to the district court for a new factual determination on the issue
of whether Williams had three prior convictions committed on different occasions.

                                   ********

       The judgment of the district court is vacated, and the case remanded for
further proceedings consistent with this opinion.
                      ______________________________




                                        -2-